Citation Nr: 9931134	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  95-15 315	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for residuals of a 
prostatectomy, asserted to be secondary to the service-
connected chronic pyelonephritis with secondary prostatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had active service from February 1942 to March 
1946.  The current appeal arises from an October 1994 rating 
action of the Pittsburgh, Pennsylvania, regional office (RO).  
In that decision, the RO denied service connection for 
residuals of a prostatectomy, asserted to be secondary to the 
service-connected chronic pyelonephritis with secondary 
prostatitis.  Thereafter, the veteran filed a timely appeal 
with respect to the denial of this secondary service 
connection claim.  


FINDING OF FACT

The record contains no competent evidence associating any 
residuals of a prostatectomy that the veteran underwent to 
the service-connected chronic pyelonephritis with secondary 
prostatitis.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a prostatectomy, asserted to be secondary to the 
service-connected chronic pyelonephritis with secondary 
prostatitis is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

According to the service medical records, the veteran was 
given a comprehensive physical examination in December 1941 
in preparation for his entrance into active service.  At the 
time, the veteran denied having a serious (or chronic) 
illness, injury, or operation other than measles and mumps in 
childhood and a removal of a cyst in his right cheek in 1926.  
The December 1941 examination demonstrated that the veteran's 
genito-urinary system was normal.  The veteran's initial 
examination upon his hospitalization in March 1942 for 
nasopharyngitis showed that his genito-urinary system was 
normal.  When the veteran was again hospitalized in February 
1943 for pneumonia, a physical examination conducted during 
that time revealed that his genito-urinary system was normal.  

The veteran was discharged from active military duty in March 
1946.  Two months later, he filed a claim for compensation 
with the U. S. Department of Veterans Affairs (VA).  His 
claimed disabilities included malaria, bilateral knee 
disorders, headaches and fever, a skin disorder, and a kidney 
disability.  Attached to this claim was a note from a private 
physician reporting treatment of bursitis of both of the 
veteran's knees, a skin disorder, malaria, enuresis, and a 
lower extremity disability (causing pain in both legs below 
the knees) since April 1946.  In June 1946, the veteran 
submitted a series of lay statements mostly from individuals 
who had seen him after his separation from the military.  Two 
of these statements noted that the veteran experienced 
genito-urinary problems.  Specifically, these individuals 
reported that the veteran had pain in the region of his 
kidneys, had to urinate frequently, and passed blood in his 
urine.  A statement from one of the veteran's fellow 
servicemembers did not report that the veteran had 
experienced any genito-urinary problems during his active 
service.  Two notes from private physicians dated and 
received in June 1946 indicated that the veteran had been 
treated for residuals of malaria.  

In October 1946, the veteran underwent a genito-urinary 
examination.  The examining physician diagnosed chronic, mild 
bilateral pyelonephritis.  By rating decision of January 
1947, the RO granted service connection for chronic 
pyelonephritis.  This disorder was evaluated as 10 percent 
disabling under the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Codes 7504 and 7509.  The award 
was made effective from October 1946.

At a hearing on appeal in April 1947, the veteran claimed 
that some of his service medical records were missing.  He 
testified that he had experienced back pain and blood in his 
urine while serving in the military.  The veteran alleged 
that his private physician had determined that his "prostate 
gland was infected and full of pus, and [that the physician] 
claims that's what is my trouble more so than the rest."  
The veteran also asserted that his private physician had 
treated this problem with shots of penicillin and prostate 
message.  By rating decision of May 1947, the RO confirmed 
and continued the veteran's 10 percent evaluation of his 
chronic pyelonephritis.  

A letter dated in July 1947 was received at the RO in October 
1947 from a private physician.  This physician reported that 
he had treated the veteran for inflammation of his prostate 
gland and epididymis.  It was noted that these disorders had 
failed to respond to treatment and that the veteran was 
believed to be sterile.  The physician expressed his opinion 
that the veteran's sterility was "probably" related to the 
inflammation of his prostate gland and epididymis.  In 
October 1947, the veteran was afforded a genito-urinary 
examination, after which the examining physician diagnosed 
moderate chronic prostatitis, moderate chronic bilateral 
pyelonephritis, and sterility.  By rating decision of 
November 1947, RO recharacterized the veteran's 
service-connected genito-urinary disorder as chronic 
pyelonephritis with secondary prostatitis and assigned an 
increased evaluation to 30 percent for this disability, 
effective from October 1947.  

A private hospital report of August 1947 (which was received 
at the RO in December 1947) noted a diagnosis of bilateral 
pyelonephritis.  In a private note from a physician dated in 
November 1947 (which was also received at the RO in December 
1947), it was reported that occult blood had been found in 
the veteran's urine.  Rating decisions of December 1947 and 
July 1948 confirmed and continued the veteran's 30 percent 
evaluation for his service-connected genito-urinary 
disability.  

A U. S. Public Health Service report of October 1948 noted 
that the veteran had recently been hospitalized in one of its 
facilities for bilateral inguinal hernioplasty.  However, 
this report noted that, "although no definite diagnosis of 
kidney pathology could be made from the studies that were 
done, since the patient was anxious to get home, and since he 
was under the care of a urologist at home, no further kidney 
studies were done."  In a rating decision of October 1948, 
the RO confirmed and continued the evaluation of the 
veteran's service-connected genito-urinary disability.  

A VA physician's statement of August 1950 reported that the 
veteran received three treatments a month for chronic 
pyelonephritis and secondary prostatitis.  A VA genito-
urinary examination of September 1950 provided impressions of 
chronic prostatitis, prostatic hypertrophy, and cystitis.  A 
rating decision of November 1950 indicated that the RO had 
confirmed and continued the 30 percent evaluation of the 
veteran's service-connected chronic pyelonephritis with 
secondary prostatitis.  

A VA cystoscopy performed in June 1953 resulted in 
impressions of a mild stricture of the posterior urethra, 
chronic cystitis, and chronic pyelonephritis.  A VA discharge 
summary for a period of hospitalization from June to July 
1959 reported that the veteran's kidney and prostate 
disorders had not been treated and were unchanged.  Private 
outpatient records dated from February 1959 to August 1959 
noted treatment of the veteran's chronic, intermittent 
pyelonephritis.  The veteran was afforded a VA examination in 
May 1960.  His history was reported to include diagnoses of 
chronic pyelonephritis and prostatitis.  On examination, his 
prostate was found to be smooth and not enlarged.  There was 
no secretion on message.  The examiner diagnosed, in 
pertinent part, chronic pyelonephritis.  

In a rating decision of July 1960, the RO determined, based 
on the veteran's most recent VA examination, that his 
service-connected genito-urinary disability had improved.  
Therefore, his evaluation for his chronic pyelonephritis 
under Code 7504 was reduced from 30 to 20 percent disabling, 
effective from August 1960.  

VA outpatient records dated from January to August 1961 noted 
diagnoses of chronic pyelonephritis with hematuria.  A VA 
examination of January 1962 found that the veteran's prostate 
was normal in size and consistency.  The diagnoses included, 
in relevant part, chronic pyelonephritis.  The RO denied an 
increased evaluation of the veteran's service-connected 
genito-urinary disability in a rating decision of February 
1962.

In a VA examination of March 1980, a diagnosis for prostatic 
hypertrophy was reported.  By rating decision of April 1980, 
the RO confirmed and continued the 20% evaluation for the 
veteran's service-connected genito-urinary disorder.  

The veteran's VA medical records dated from February 1989 to 
March 1992 were incorporated into the claims file in February 
1993.  An intravenous pelyogram of June 1986 noted a 
questionable displacement of the lower pole calyx on the 
right side.  A VA genito-urinary examination was provided to 
the veteran in March 1993.  The examination revealed a well-
healed surgical scar in the lower abdomen that had resulted 
from a prostatectomy.  The diagnoses were status post 
prostatectomy and pyelonephritis.  In a rating decision of 
March 1993, the RO determined that there had been no increase 
in the severity of the veteran's service-connected chronic 
pyelonephritis.  Therefore, his evaluation was confirmed and 
continued as 20 percent disabling.  In this rating action, 
the RO also denied service connection for status-post 
prostatectomy.  

In November 1992, the RO received the veteran's private 
outpatient records dated from July 1991 to October 1992.  
Examination of October 1991 reported that the veteran's 
prostate was of normal size.  In July 1992, the prostate was 
found to be of normal size and consistency.  

The veteran submitted a written statement in May 1993 in 
which he claimed that his service-connected genito-urinary 
disabilities, to include prostatitis, had resulted in his 
recent prostatectomy.  He claimed that this procedure should 
warrant an increased evaluation in these disorders.  Also in 
May 1993, the RO received a memorandum from a private 
physician who expressed his opinion that the veteran's 
"urological condition necessitated a suprapubic 
prostatectomy" in August 1982.  

In its rating decision of November 1993, the RO determined 
that it had been clearly and unmistakably erroneous for not 
bringing forward and confirming service connection for 
prostatitis in its previous rating decision of March 1993.  
Citing the November 1947 rating action which granted service 
connection for prostatitis secondary to the veteran's 
service-connected pyelonephritis, the RO explained that 
service connection for prostatitis was protected.  
Additionally, the RO stated that a redetermination of the 
claim for service connection for residuals of a prostatectomy 
would be made upon receipt of the appropriate treatment 
reports regarding the removal of the veteran's prostate in 
1982.  

Private discharge summaries for periods of hospitalization 
from August to September 1982 were received by the RO in 
March 1994.  It was noted that the veteran had benign 
prostatic hypertrophy that was complicated by hypertension.  
The veteran underwent a suprapubic prostatectomy to remove 
his prostate gland.

In a rating decision of October 1994, the RO denied service 
connection for residuals of a prostatectomy, asserted to be 
secondary to the service-connected chronic pyelonephritis 
with secondary prostatitis.  The RO explained that the 
medical evidence of record indicates that the prostatectomy 
was required as a result of age-related benign prostatic 
hypertrophy and was not the result of the veteran's service-
connected disability.  

The veteran submitted a substantive appeal (VA Form 9) in May 
1995.  He asserted that he has had prostatitis for many years 
and that "[i]t was only a matter of time [un]til . . . it 
had to be removed because of this condition."  He claimed 
that his prostate was not removed sooner only because of 
ongoing medical treatment for his condition.  In February 
1996, the veteran's representative requested that the RO 
obtain a medical opinion on the etiology of the veteran's 
prostatectomy.

The veteran was afforded a VA genito-urinary examination in 
August 1996.  As a diagnosis, the examiner noted that there 
was no evidence of a genito-urinary infection.  In April 
1999, another VA physician reviewed the veteran's claims 
file.  This physician noted that the veteran had been 
diagnosed with, and treated for, chronic pyelonephritis in 
1946 and that cystoscopy treatment for prostatitis was 
provided in September 1950.  The physician then noted that 
the veteran's 1982 suprapubic prostatectomy (at his age 
of 69) was the result of his benign prostatic hypertrophy 
(BPH).  The physician expressed his opinion that "BPH is not 
unusual at this age and has no relationship to prostatitis or 
pyelonephritis."  

The RO issued a supplemental statement of the case (SSOC) to 
the veteran in May 1999.  In this document, the RO informed 
him that his claim for service connection for residuals of 
prostatectomy had again been denied on the basis of the April 
1999 physician's opinion.  

II.  Applicable Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  A 
disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  When aggravation of a nonservice-
connected disability is proximately due to, or the result of, 
a service-connected disability, the additional degree 
disability over and above the degree of pre-existing 
disability prior to the aggravation shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).

III.  Analysis

As noted above, the veteran is currently service-connected 
for pyelonephritis and prostatitis.  The veteran has claimed 
that his prostatitis has been symptomatic for many years and 
was the reason for the removal of his prostate in 1982.  He 
contends, therefore, that his prostatectomy should be 
service-connected under the provisions of 38 C.F.R. 
§ 3.310(a).  As the veteran is a lay person, he is not 
competent to provide an opinion on either a diagnosis or 
etiology of a disorder.  Only competent medical professional 
can provide such an opinion.  See Zang v. Brown, 8 Vet. App. 
246 (1995).

Significantly, the claims folder contains no competent 
medical opinion linking the veteran's prostatectomy to his 
service-connected chronic pyelonephritis with secondary 
prostatitis.  In fact, the medical opinions of August 1982 
and April 1999 provided no evidence of a relationship between 
the veteran's service-connected genito-urinary disorder and 
his prostatectomy and, in particular, clearly indicate that 
his prostate was removed as a result of age-related benign 
prostatic hypertrophy.  The April 1999 opinion was based on a 
review of the veteran's medical history (as is included in 
his claims folder).  

Moreover, the Board notes that, in a June 1986 statement 
which was received at the RO in May 1993, a private physician 
expressed his opinion that the veteran's "urological 
condition necessitated a suprapubic prostatectomy" in August 
1982.  Importantly, however, this physician associated the 
veteran's prostatectomy to a general condition, namely his 
"urological condition."  The physician did not specifically 
link the veteran's prostatectomy to his service-connected 
chronic pyelonephritis with secondary prostatitis.  

Furthermore, the Board notes that there is no indication in 
the service medical records of findings of benign prostatic 
hypertrophy during his military service.  According to the 
medical evidence which has been obtained and associated with 
the claims folder, the veteran was first diagnosed with 
prostatic hypertrophy on a VA examination in September 1950.  
However, examinations of the veteran's prostate from 1950 to 
1980 failed to find any hypertrophy.  The veteran was not 
again diagnosed with prostatic hypertrophy until a VA 
examination of March 1980, and his prostate was removed due 
to this benign prostatic hypertrophy in August 1982.  
Additionally, there has been no diagnosis of prostatitis 
since September 1950.  Again, as the Board has discussed, the 
claims folder contains no medical opinion linking the 
veteran's BPH to his service-connected chronic pyelonephritis 
with secondary prostatitis.  

Simply statement, there is no medical evidence linking the 
veteran's benign prostatic hypertrophy and resulting 
prostatectomy to his service-connected chronic pyelonephritis 
with secondary prostatitis.  Without a medical opinion 
indicating such a nexus, the veteran's claim for service 
connection for residuals of a prostatectomy is not 
well-grounded under either the Caluza or Savage tests.  See 
also 38 C.F.R. § 3.310(a) and Allen, 7 Vet. App. 439, 448 
(1995).  

The RO specifically informed the veteran in the April 1995 
statement of the case and in the May 1999 supplemental 
statement of the case that in order to make his claim well-
grounded he needed a medical nexus opinion.  Therefore, VA 
has met its duty to inform the veteran of the requirements 
for the submission of a well-grounded claim.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

Finally, the Board notes that there appears to be an anomaly 
in the private medical evidence.  The private discharge 
summary from 1982 clearly indicates that the veteran 
underwent a prostatectomy.  However, subsequent private 
outpatient examinations dated in October 1991 and July 1992 
note that the veteran's prostate was normal in size.  The 
Board cannot explain this discrepancy, as the veteran's 
prostate was clearly removed prior to these examinations.  In 
any event, these two medical records, which are clearly in 
error, were disregarded because the objective record and the 
veteran's own assertions specifically indicate that his 
prostate was removed in August 1982.  


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of entitlement to service 
connection for residuals of a prostatectomy, asserted to be 
secondary to the service-connected pyelonephritis with 
secondary prostatitis, this appeal is denied.



		
	THERESA M. CATINO
	Acting Member,
	Board of Veterans' Appeals



 

